Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.  Claims 1-9 and 11-20 are pending in this application, with claims 13-15 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-9, 11, 12 and 16-20 are examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 11, 12 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The preamble to claim 1 defines the material being worked upon in the inventive method in a confusing manner.  The examiner suggests revising lines 2-3 of claim 1 to read “object A, the object A comprising a matrix M which comprises magnetic grains and an intergranular phase between the magnetic grains, wherein the”.
b) The “contacting” step of claim 1 states that the conditions “are intended to transform an intergranular phase or the matrix M” [emphasis added], but then the final portion of this step recites “in order to perform a transformation of the intergranular phase”.  It would appear that “or the matrix M” should be deleted.
c) In the “modifying” step of claim 1, “the transformation reaction” lacks proper antecedent basis. The examiner suggests deleting the word “reaction”.
d) It is unclear what specific properties are being referred to by “their magnetic properties” at the end of claim 1.  The examiner suggests revising the final portion of the claim to “retaining magnetic properties sufficient to be used for the production of new magnetic materials”.
e) In the last portion of claims 3 and 16, “the magnetic grains separated from the matrix M” lacks proper antecedent basis.  The examiner suggests changing “separated” to “released”.
f) In claims 4, 17 and 18, “the temperature modification step” and “the pressure modification step” lack proper antecedent bases.  The examiner suggests rewriting these claims to read “Method according to claim [N], wherein the modifying step consists of decreasing the temperature to a value below 1000C and/or lowering the pressure to a value between 0.1 and 25 MPa to retain the magnetic properties of the magnetic grains.”
g) In claims 5, 19 and 20, the “wherein” clause is not directed to any action specifically recited in the independent claim and appears to be superfluous.  Further these claims contain an improper Markush group.  The examiner suggests rewriting these claims to read “Method according to claim [N] wherein the dense fluid Fd is selected from the group consisting of water, distilled water, alcohol, a mixture of water and alcohol, a mixture of water and sodium chloride, and a mixture of water and sodium metabisulphite.”
h) In claim 6, “the reaction” and “the step of stopping the reaction” lack proper antecedent bases.  The examiner suggests deleting “to allow the reaction,” and changing “the step of stopping the reaction” to “the modifying step”.
i) In claim 7, line 2, “wherein one operates under” should be changed to read “which operates under the following”.
j) Claims 8 and 9 appear to be referring back to the final portion of the independent claim.  As such, the examiner suggests rewriting these claims to read “Method according to claim 1, wherein the retrieving step comprises recovering the magnetic grains by” sieving (claim 8) or a cyclone effect (claim 9).
k) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

				Response to Arguments
In a response filed March 28, 2022, Applicant notes that the independent claim has been amended such that the claims are no longer directed to recovering an element, but rather to recovering magnetic grains from a sintered magnet.  Applicant further notes that the previously applied Jacobson reference discloses recovering Nd in the form of several Nd compounds that would not be considered magnetic grains and are not directly usable for their magnetic properties in a magnet.  The declaration by Dr. Le Breton includes statements to that effect.  The examiner agrees that the prior art of record (including the art previously cited as well as the art cited in the attached PTO-892 form) does not disclose or suggest a method in accord with the claims as amended.
Allowable Subject Matter
In view thereof, claims 1-9, 11, 12 and 16-20 would be allowable if rewritten or amended as suggested above, to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 11, 2022